Filed 5/16/13 P. v. Holman CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136657
v.
KAREN L. HOLMAN,                                                     (Sonoma County
                                                                     Super. Ct. No. SCR616466)
         Defendant and Appellant.


         Counsel appointed for defendant Karen L. Holman has asked this court to
independently examine the record in accordance with People v. Wende (1979) 25 Cal.3d
436, to determine if there are any arguable issues that require briefing. Defendant was
apprised of her right to file a supplemental brief, but she did not do so. We have
conducted our review, and conclude there are no arguable issues. We thus affirm.
         Our examination1 reveals that on the morning of April 11, 2012, 12-year-old B.J.
was at his home in Santa Rosa, having stayed home from school because he was ill.
B.J.’s uncle, who was staying with him, left to run an errand, leaving B.J. home alone.
         While watching television in his mother’s bedroom, B.J. heard his dogs barking,
followed by a knock at the front door. He left the bedroom and, peeking through a
window, saw a woman he did not recognize standing outside the front door looking over
her shoulder toward the street. The woman was wearing a red sweatshirt, blue jeans, and
black UGG-style boots.
         1
       Because defendant entered into a negotiated plea agreement we derive the factual
background from the probation report.


                                                             1
       B.J. ran back to his mother’s bedroom, opened the bedroom door and looked down
the hallway, and saw the woman carrying his laptop computer out of the home. He
looked outside the bedroom window facing the front driveway and saw the woman in a
white vehicle. B.J. recorded the license plate number in his IPOD, and telephoned his
mother, before calling 911 to report the incident. B.J. provided a detailed description of
the woman to investigators. B.J. also described the stolen laptop as a black Hewlett
Packard computer with a stain on it from a spilled drink, with a key missing from the
keyboard.
       A deputy conducted a records check on the license plate provided by B.J. and it
revealed a white Volkswagen registered to defendant. The records check also showed
defendant was on active parole for burglary, and lived approximately two blocks from the
victim’s home.
       Later that same day, a deputy observed a white Volkswagen Passat driving
eastbound near Calistoga Road bearing a license plate that matched the description
provided by B.J. The deputy effected an enforcement stop and found defendant driving
the vehicle, with her 16-year-old daughter in the passenger seat. Defendant immediately
told the deputy she was not on parole anymore and asked why she was stopped. After
further brief conversation, defendant became frustrated and asked the detective why they
were asking her questions. Another detective arrived and told defendant that her vehicle
and a female matching her description committed a burglary a short distance away.
Defendant became upset and told the detective she was “off parole” and not in trouble
any more. Defendant reiterated that she did not commit the burglary because she would
be sent back to prison.
       By felony complaint filed April 13, 2012, defendant was charged with one count
of residential burglary (Pen. Code, § 459)2 and one count of receiving stolen property
(§ 496, subd. (a)). It was further alleged that defendant suffered a prior serious or violent
felony under the Three Strikes Law (§ 1170.12) and a prior serious felony (§ 667,

       2
           All further statutory references are to the Penal Code.


                                                2
subd. (a)(1)). On that same date, defendant pleaded not guilty and denied the special
allegations.
          On May 22, 2012, defendant changed her plea to no contest for both counts.
Defendant further admitted the Three Strikes conviction and the prior serious felony
conviction. The plea was “open” with the court to “consider a probation report with all
options.” Defendant acknowledged that her maximum exposure was 17 years state
prison.
          On August 29, 2012, defendant filed a formal request that the court strike her
Three Strikes prior, which the People had earlier opposed.
          On September 10, 2012, the court first denied defendant’s Marsden motion and
motion to withdraw her plea, and then denied the request to dismiss the Three Strikes
prior. Thereafter, defendant was sentenced to 13 years state prison calculated as follows:
count 1 (§ 459), the middle term of four years doubled to eight years as a second striker;
count 2 (§ 496, subd. (a)), the middle term of two years doubled but stayed under section
654; plus five years consecutive for the serious felony prior. The court also imposed a
restitution fine (§ 1202.4, subd. (b)), a parole revocation restitution fine (§ 1202.45),
court security fee (§ 1465.8) and a $30 criminal conviction assessment. (Gov. Code,
§ 70373.)
          Defendant filed a timely notice of appeal.
                                         DISCUSSION
          The scope of reviewable issues on appeal after a guilty plea is restricted to matters
based on constitutional, jurisdictional, or other grounds going to the legality of the
proceedings leading to the plea; guilt or innocence are not included. (People v.
DeVaughn (1977) 18 Cal.3d 889, 895-896.)
          “When a defendant is represented by counsel, the grant or denial of an application
to withdraw a plea is purely within the discretion of the trial court after consideration of
all factors necessary to bring about a just result. [Citations.] On appeal, the trial court’s
decision will be upheld unless there is a clear showing of abuse of discretion.
[Citations.]” (People v. Shaw (1998) 64 Cal.App.4th 492, 495-496; see also People v.


                                                3
Sandoval (2006) 140 Cal.App.4th 111, 123; People v. Holmes (2004) 32 Cal.4th 432,
442-443.) In the present case, the trial court did not abuse its discretion in denying
defendant’s motion to withdraw her plea on the day of sentencing. The record supports
the court’s findings that defendant did not enter into the plea through mistake, ignorance,
or inadvertence, and that defendant entered into the agreement willingly and with full
understanding of the terms. Defendant’s change of plea thus complied with Boykin v.
Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122.
       Defendant was also represented by competent counsel who zealously guarded her
rights and interests. The court’s denial of the Marsden motion was not an abuse of
discretion. (See People v. Jones (2003) 29 Cal.4th 1229, 1245 [“We review a trial
court’s decision declining to relieve appointed counsel under the deferential abuse of
discretion standard”].)
       The sentence imposed was authorized by law.
       Our independent review having found no arguable issues that require briefing, the
judgment of conviction is affirmed.

                                                  _________________________
                                                  Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Lambden, J.




                                             4